TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 22, 2014



                                       NO. 03-12-00568-CV


 Thomas O. Bennett, Jr., James B. Bonham Corporation, and Wayne H. Paris, Appellants

                                                  v.

               Randy Reynolds, Larry Grant and Richard T. Miller, Appellees




           APPEAL FROM 33RD DISTRICT COURT OF SAN SABA COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on May 30, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.